Exhibit 10.19

GENERAL MILLS, INC.

STOCK OPTION GRANT

AGREEMENT

THIS GRANT dated             , is made by GENERAL MILLS, INC., (the “Company”),
and made to the person named above (the “Optionee” or referred to as “I”, “you”
or “my”). The Grant is made under the General Mills, Inc. 2017 Stock
Compensation Plan (“Plan”), and is subject to the terms and conditions contained
in the Plan document, as amended, and this Grant document.

 

1. The Company grants to the Optionee under the Plan the following non-qualified
option to purchase the Company’s common stock, subject to the terms below:

 

Number of shares subject to the Stock Option:    Purchase price per share upon
exercise of Stock Option:    Type of Stock Option:    Non-Qualified Date
Exercisable:    Expiration Date:   

 

2. This Grant is subject to the condition that it not be sold, exchanged,
transferred, pledged or otherwise disposed of other than as provided under the
Plan and this Grant document. The Optionee agrees to cooperate with the Company
in any way needed in order to comply with, or fulfill the terms of the Plan and
this Grant document.

 

3. This Grant is not taken into account for purposes of calculating “earnable
compensation” for any of the Company’s retirement plans, any severance payments,
bonuses, or similar payments.

 

4. The Company may take such actions as it deems appropriate to ensure that all
applicable federal or state payroll, withholding, income or other taxes, which
are the sole and absolute responsibility of the Optionee, are withheld or
collected from the Optionee. Optionee hereby consents to such withholding and/or
other collection from the shares subject to this Grant or any other
compensation.

 

5. The Optionee acknowledges that the Stock Option granted hereunder is subject
to forfeiture, and/or limited exercise period, if the Optionee’s employment by
the Company (or a subsidiary) terminates under certain circumstances, as herein
provided.

 

  (a) Resignation or Termination for Cause. If the Optionee’s employment by the
Company is terminated by either

 

  (i) resignation, or

 

  (ii) a Company discharge due to Optionee’s illegal activities, poor work
performance, misconduct or violation of the Company’s Code of Conduct, policies
or practices,

then if these Stock Options are exercisable on the date of resignation or
termination for cause, they shall expire three months after such
resignation/termination (but in no event beyond the Expiration Date); and if
these Stock Options are not yet exercisable, then they shall be cancelled and
forfeited immediately with no ability to be exercised.



--------------------------------------------------------------------------------

  (b) Involuntary Termination. If the Optionee’s employment by the Company
terminates involuntarily at the initiation of the Company for any reason other
than specified in Plan Section 11, or (a), (d) or (e) herein, and upon the
execution (without revoking) of an effective general legal release and such
other documents as are satisfactory to the Company, the following rules shall
apply:

 

  (i) In the event that, at the time of such involuntary termination (last day
of active employment), the sum of the Optionee’s age and years of service with
the Company equals or exceeds 70, and (A) if these Stock Options are not yet
exercisable, they shall become exercisable on the Date Exercisable and remain so
until the Expiration Date; or (B) if these Stock Options are exercisable, they
shall remain so until their Expiration Date.

 

  (ii) In the event that, at the time of such involuntary termination (last day
of active employment), the sum of the Optionee’s age and years of service with
the Company is less than 70, and (A) if these Stock Options are already
exercisable on the date of termination, they shall remain exercisable for the
lesser of one year from the date of termination, or until the Expiration Date;
or (B) if these Stock Options are not yet exercisable, they shall become
exercisable as of the date of termination, in a pro-rata amount based on actual
employment completed during the period from the date of grant to the Date
Exercisable, with such newly-exercisable Stock Options remaining exercisable for
one year from the date of termination. Stock Options that do not become
exercisable based on the previous provisions shall be forfeited as of the date
of termination.

 

  (c) Death. If an Optionee dies while employed by the Company, Stock Options
hereby granted shall fully vest and become exercisable upon death and may be
exercised by the person designated as such Optionee’s beneficiary or
beneficiaries or, in the absence of such designation, by the Optionee’s estate.
These Stock Options shall remain exercisable for the remaining full term.

 

  (d) Retirement. If the termination of employment is due to retirement on or
after age 55 and completion of at least five years of Company service, the
Optionee may, effective as of the Date Exercisable, exercise all these Stock
Options until the Expiration Date. Notwithstanding the above, the terms of this
paragraph (d) shall not apply to an Optionee who, prior to a Change of Control,
is terminated for cause as described in (a)(ii); said Optionee shall be treated
as provided in (a).

 

  (e) Spin-offs and Other Divestitures. If the termination of employment is due
to the divestiture, cessation, transfer, or spin-off of a line of business or
other activity of the Company, the Committee, in its sole discretion, shall
determine the conversion, vesting, or other treatment of these Stock Options.

 

6. The Optionee agrees to cooperate with the Company in any way needed in order
to comply with, or fulfill the terms of the Plan and this Grant document. As a
term and condition of this Grant, Optionee agrees to the following terms:

 

  (a) I agree to use General Mills Confidential Information only as needed in
the performance of my duties, to hold and protect such information as
confidential to the Company, and not to engage in any unauthorized use or
disclosure of such information for so long as such information qualifies as
Confidential Information. I agree that after my employment with the Company
terminates for any reason, including “retirement” as that term is used in the
Plan, I will not use or disclose, directly or indirectly, Company Confidential
Information for any purpose, unless I get the prior written consent of my
manager to do so.

This document does not prevent me from filing a complaint with a government
agency (including the Securities and Exchange Commission, Department of Justice,
Equal



--------------------------------------------------------------------------------

Employment Opportunity Commission and others) or from participating in an agency
proceeding. This document also does not prevent me from providing an agency with
information, including this document, unless such information is legally
protected from disclosure to third parties. I do not need prior company
authorization to take these actions, nor must I notify the company I have done
so.

Also, as provided in 18 U.S.C. 1833(b), I cannot be held criminally or civilly
liable under any federal or state trade secret law for making a trade secret
disclosure: (A) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law; or (B) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

General Mills Confidential Information means any non-public information I
create, receive, use or observe in the performance of my job at General Mills.
Examples of Confidential Information include marketing, merchandising, business
plans, business methods, pricing, purchasing, licensing, contracts, employee,
supplier or customer information, financial data, technological developments,
manufacturing processes and process specifications, product formulas, ingredient
specifications, software code, and all other proprietary information which is
not publicly available to others.

Prior to leaving the Company, I agree to return all materials in my possession
containing Confidential Information, as well as all other documents and other
tangible items provided to me by General Mills, or developed by me in connection
with my employment with the Company.

 

  (b) I agree that for one year after I leave the Company, including retiring
from the Company, I will not work on any product, brand category, process, or
service: (i) on which I worked, or about which I had access to Confidential
Information, in the year immediately preceding my termination (including
retirement) from General Mills, and (ii) which competes with General Mills
products, brand categories, processes, or related services.

 

  (c) I agree that for one year after I leave General Mills, including retiring
from the Company, I will refrain from directly or indirectly soliciting Company
employees for the purpose of hiring them or inducing them to leave their
employment with the Company.

A breach of the obligations set forth in this paragraph may result in the
rescission of the Grant, termination and forfeiture of any unvested or
un-exercised Options, and/or required payment to Company of all or a portion of
any monetary gains acquired by Optionee as a result of the Grant, unless the
Grant vested and was settled more than four (4) years prior to the breach. The
foregoing remedies are in addition to, and not in lieu of injunctive relief
and/or any other legal or equitable remedies available under applicable law.

 

7. The Optionee acknowledges that he/she has reviewed a copy of the Plan’s
Prospectus, including a copy of the Plan itself.

 

8. This Grant is specifically made subject to the Company’s Executive
Compensation Clawback Policy.

 

9. Any dispute regarding the interpretation of this Grant document or the terms
of the Plan shall be submitted to the Compensation Committee or its delegate who
shall have the discretionary authority to construe the terms of this Grant
document, the Plan terms, and all documents ancillary to this Grant. The
decisions of the Compensation Committee or its delegate shall be final and
binding, and any reviewing court of law or other party shall defer to its
decision, overruling it if, and only if, it is arbitrary and capricious. In no
way is it intended that this review standard subject the Plan or Grant to the
Employee Retirement Income Security Act. In addition, without limiting the
effect of the previous provisions of this paragraph, a court of law or other
party asked to adjudicate a dispute among the parties shall construe and
interpret this Grant document and the terms of the Plan in accordance with the
laws of the state of Delaware without regard to conflict of law principles.



--------------------------------------------------------------------------------

10. This Grant document will continue in effect despite any changes in terms and
conditions of Optionee’s employment. This Grant’s restrictions are severable,
and in the event a court determines the obligations and restrictions set forth
herein cannot be enforced as written, the court will enforce the restrictions to
lesser extent as allowed by law, and/or reform the restriction to make it
enforceable to protect General Mills’s business interests. If any provision
contained in this Grant document is determined to be void, illegal or
unenforceable, in whole or in part, then the other provisions shall remain in
full force and effect.

A copy of the Plan and the Prospectus to the General Mills, Inc. 2017 Stock
Compensation Plan is available on the G&Me by searching “2017 Stock Compensation
Plan”. A copy of the Company’s latest Annual Report on Form 10-K is also
available on the Company’s website at www.generalmills.com under Investor
Information/Annual Reports.

GENERAL MILLS, INC.